UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 ON FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Aspyra, Inc. (Exact name of registrant as specified in its charter) California 95-3353465 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4360 Park Terrace Drive, Suite 220 Westlake Village, CA 91361 (818) 880-6700 (Address including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ademola Lawal 4360 Park Terrace Drive, Suite 220 Westlake Village, CA 91361 (818) 880-6700 (Address including zip code, and telephone number, including area code, of agent for service) Copies to: David Manno,Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 Approximate date of proposed sale to the public: Not applicable. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] 1 DEREGISTRATION OF SHARES This Post-Effective Amendment No.1 on Form S-1 to Form S-3 (File No.333-150599), which was declared effective by the Securities and Exchange Commission on July 29, 2008 (the “Registration Statement”), is being filed to deregister (i) all unsold shares of outstanding common stock, and (ii) all unsold shares of common stock underlying unexercised warrants of the registrant, Aspyra, Inc., registered under the Registration Statement, and to terminate the effectiveness of the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Westlake Village, State of California, on March 18, 2010. ASPYRA, INC. By: /s/ Ademola Lawal Ademola Lawal, Chief Executive Officer (Principal Executive Officer) By: /s/ Marina Varela Marina Varela, Chief Accounting Officer (Principal Financial Officer and Principal Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Ademola Lawal Ademola Lawal Chief Executive Officer and Director (Principal Executive Officer) March 18, 2010 /s/ Marina Varela Marina Varela Chief Accounting Officer (Principal Accounting and Financial Officer) March 18, 2010 /s/ James Zierick James Zierick Chairman March 18, 2010 /s/ Robert S. Fogerson, Jr. Robert S. Fogerson, Jr. Director March 18, 2010 /s/ Norman R. Cohen Norman R. Cohen Director March 18, 2010 /s/ Jeffrey Tumbleson Jeffrey Tumbleson Director March 18, 2010 Lawrence Schmid Director March 18, 2010 3
